NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted September 17, 2019 *
                                Decided September 18, 2019

                                          Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            AMY C. BARRETT, Circuit Judge

No. 18-2943

GLEN FRANKLIN,                                   Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Eastern District of Wisconsin.

      v.                                         No. 17-C-251

NANCY BOWENS, et al.,                            Lynn Adelman,
    Defendants-Appellees.                        Judge.

                                        ORDER

        Glen Franklin, a Wisconsin inmate, appeals the entry of summary judgment for
prison officials on his Eighth Amendment claim that they were deliberately indifferent
to his abdominal pain, swollen testicles, and bloody stools. Franklin complains that the
care he received did not relieve his conditions faster, but the record shows that the
medical staff diagnosed and treated his problems reasonably. Therefore, we affirm.




      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P 34(a)(2)(C).
No. 18-2943                                                                         Page 2

       We review the entry of summary judgment de novo, viewing all facts in
Franklin’s favor. See SportFuel, Inc. v. PepsiCo, Inc., 932 F.3d 589, 595 (7th Cir. 2019).
Franklin first reported to the prison’s medical staff in late 2014 that he was experiencing
bloody stools. The nursing staff diagnosed him with hemorrhoids and provided
suppositories. Two months later, he saw a nurse again about his stools. Franklin
explained that each bowel movement was strained and contained blood. The nurse
suspected constipation, so she prescribed a fiber supplement for him.

        Franklin received regular care from this nurse over the next two years. He
periodically complained to her about bloody stools, painful and frequent urination,
abdominal pain, testicular pain, and skin discoloration. Each time, she examined him,
ruled out potential causes, and, if one treatment failed, proposed another based on his
symptoms and her training and experience. All told, over the two years, she prescribed
a fiber supplement, a stool softener, a laxative, different pain relievers, antibiotics,
scrotal supports, anti-inflammatory drugs, hemorrhoid ointment, and witch-hazel pads.
Franklin’s symptoms sometimes abated, but twice the nurse referred him to prison
doctors when his symptoms returned.

        Besides these treatments, the nurse also ordered diagnostic tests to rule out
specialized problems. These included urine tests, colonoscopies, an upper endoscopy (a
test to examine the lining of the esophagus, stomach, and first part of the small
intestine), a fecal occult blood test, a prostate massage urinalysis, and a testicular
ultrasound. The tests ruled out blood in Franklin’s urine, infection, colon cancer,
sexually transmitted infections, prostatitis, polyps in the colon or rectum, and other
gross abnormalities. The nurse also referred Franklin for a possible biopsy, but a prison
doctor decided that it was not necessary. At his most recent appointment with the nurse
in 2017, Franklin’s diagnostic tests were normal except for high blood pressure.

       Franklin unsuccessfully challenged the adequacy of this care. First, his internal
grievances about his medical care were dismissed. Then, invoking 42 U.S.C. § 1983, he
sued the nurse, the manager of the prison’s health-services unit (a registered nurse who
oversees inmates’ care), the warden, and the secretary of the state’s Department of
Corrections. He accused them all of deliberate indifference to his health in violation of
the Eighth Amendment. The district court ruled that Franklin’s care was
constitutionally sufficient and entered summary judgment against him.

    On appeal, Franklin argues that summary judgment was improper. To defeat
summary judgment, he needed to supply evidence that could persuade a rational jury
No. 18-2943                                                                          Page 3

that the defendants knew of and disregarded an excessive risk to his health. See Farmer
v. Brennan, 511 U.S. 825, 837 (1994). He contends that, based on his medical record, the
defendants knew for two years that he endured unresolved abdominal pain and bloody
stools, but refused to refer him to a specialist and persisted with ineffective treatment.

        The record, however, undisputedly shows that Franklin’s nurse provided him
with constitutionally adequate care. A medical professional’s treatment of an inmate is
compatible with the Eighth Amendment unless it so substantially departs from
accepted professional judgment that it recklessly endangered the inmate’s health.
See Lockett v. Bonson, -- F.3d --, No. 19-1012, 2019 WL 4051867, at *4–5 (7th Cir. Aug. 28,
2019). No jury could find such a departure here. The nurse saw Franklin regularly, ran
relevant diagnostic tests, and treated his pain and ailments with pain relievers,
antibiotics, and other drugs. His conditions subsided at times. When symptoms
returned, the nurse did not persist in continuing with ineffective remedies; instead she
applied new treatments, administered other tests, and twice referred him to a doctor.
The Eighth Amendment does not require prison doctors “to keep an inmate pain-free in
the aftermath of proper medical treatment.” Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir.
1996). And Franklin has not furnished evidence suggesting that the nurse chose “an
‘easier and less efficacious treatment’ without exercising professional judgment.” Petties
v. Carter, 836 F.3d 722, 730 (7th Cir. 2016) (en banc) (quoting Estelle v. Gamble, 429 U.S.
97, 104 n.10 (1976)). Finally, because all the diagnostic tests for specialized problems
revealed normal results, the nurse was not presented with an obvious need for a
specialist. See Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014).

        The district court also correctly entered summary judgment for the remaining
defendants. For liability under § 1983, a defendant “must be personally responsible for
the alleged deprivation of the plaintiff’s constitutional rights.” Mitchell v. Kallas,
895 F.3d 492, 498 (7th Cir. 2018). Franklin presented no evidence that the prison
administrators were personally involved with his care, so they cannot be held liable.
See Burks v. Raemisch, 555 F.3d 592, 595–96 (7th Cir. 2009). And the claim against the
unit’s health-services manager fails because Franklin’s medical care was not
constitutionally deficient. See Mitchell, 895 F.3d at 498; Arnett v. Webster, 658 F.3d 742,
758–59 (7th Cir. 2011).

                                                                                AFFIRMED